Name: Commission Regulation (EC) No 2207/98 of 14 October 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector in respect of the payment of advances
 Type: Regulation
 Subject Matter: cooperation policy;  accounting;  animal product;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 EN Official Journal of the European Communities 15. 10. 98L 278/18 COMMISSION REGULATION (EC) No 2207/98 of 14 October 1998 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector in respect of the payment of advances THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 4b(8) and 4d(8) thereof, Whereas Article 44 of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and repealing Regula- tions (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) No 1899/98 (4), lays down certain rules concerning the payment of advances; whereas, given the difficult market situation for beef and veal due to serious economic problems in a number of traditional markets, aggravated for producers in some Member States by a lack of fodder caused by bad weather conditions, an increase in the advance on the special and suckler cow premiums and an earlier initial date for payment of those advances should be authorised; Whereas this Regulation must enter into force imme- diately in order to permit the payment of advances from 16 October 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 44(1) of Regulation (EEC) No 3886/92 is replaced by the following: However, the advance on the special premium and on the suckler cow premium in respect of the 1998 calendar year may be paid from 16 October 1998 for an amount up to 80 % of those premiums.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 391, 31. 12. 1992, p. 20. (4) OJ L 247, 5. 9. 1998, p. 5.